PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/729,071
Filing Date: 28 Dec 2012
Appellant(s): HUNG, CHUN, WAI



__________________
Stephanie Mansfield
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/29/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.  As the appeal only presents arguments directed to independent claim 1, only the rejections of claim 1 are included below.
Claims 1, 3-6 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liffers US 2006/0032130 (hereafter Liffers 130) alone, or alternatively in view of Hougaard US 5,870,855 or Fotos US 3,568,878.
Regarding claim 1, Liffers 130 discloses a nesting planter comprising: 
a body 13 having a base assembly and a depending body sidewall 32, said body defining a substantially enclosed space; 
said base assembly including a generally horizontal planar member 31 and a stand-off feature (near 14); 
said stand-off feature structured to extend downwardly from said planar member and spaced inwardly from the body sidewall; 
[AltContent: textbox (Figure 1- Liffers 130 Figure 1)]
    PNG
    media_image2.png
    330
    548
    media_image2.png
    Greyscale
wherein a substantial portion of said body sidewall is structured to correspond to the body sidewall of another nesting planter when two nesting planters are nested (see below for clarification); and 
a basin 12 having a base member and a base sidewall extending upwardly from the base member, the basin connected to the base assembly such that the base sidewall extends upwardly along the depending body sidewall.
[AltContent: arrow][AltContent: textbox (Base Assembly Planar Member)][AltContent: arrow][AltContent: textbox (Base Member)][AltContent: arrow][AltContent: textbox (Crimp)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Curved Section)][AltContent: textbox (Second Curved Section)][AltContent: arrow][AltContent: textbox (Standoff/
Pedestal)]
    PNG
    media_image3.png
    341
    424
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    330
    450
    media_image4.png
    Greyscale

Figure 2- Liffers 130 Figures 2 and 3
Liffers 130 does not explicitly teach that the planters can be nested into an assembly comprising an upper planter and a lower planter, however examiner is taking official notice that it is well-known in the art that containers (particularly with sloped walls) can be nested.  It would have been obvious to one of ordinary skill in art at the time of invention to nest multiple planters together in order to save space during shipping and storage.
If applicant disagrees, then Hougaard teaches that planters 10 can be nested together.  It would have been obvious to one of ordinary skill in art at the time of invention to nest multiple planters as taught by Liffers 130 together as taught by Hougaard in order to save space in the storing and shipping or empty receptacles (column 5, lines 16-27).
Alternatively, Fotos teaches that planters 10 can be nested together.  It would have been obvious to one of ordinary skill in art at the time of invention to nest multiple planters as taught by Liffers 130 together as taught by Fotos in order allow the containers to be stacked for shipping or dispensing purposes (column 1, lines 33-36). 
As modified (to nest), a substantial portion of said body sidewall an upper nested planter is structured to correspond to the body sidewall of a lower nested planter when the upper and lower nested planters are nested, and when the upper nested planter is disposed within the lower nested planter, with the base member of the upper nested planter contacting the base assembly planar member of the lower nested planter, a gap is defined between the body side wall of the lower nested planter and the body sidewall of the upper nested planter such that the body sidewalls of the upper and lower nested planters do not contact each other.  If applicant does not agree, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to size the planters such that the sidewalls are whatever distance apart when nested in order to find the optimum balance between space savings and ease of separation, and that the bases touch to provide the desired weight support, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
In an alternate interpretation, Hougaard teaches that planters can be made to nest while with the base member 16c of the upper nested planter contacting the base assembly planar member 24/18c of the lower nested planter, such that a gap is defined between the body side wall of the lower nested planter and the body sidewall of the upper nested planter such that the body sidewalls of the upper and lower nested planters do not contact each other (column 5, lines 16-27).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the planters of Liffers 130 such that the bases contact and preserve a space between the walls as taught by Hougaard in order to “prevent the pots from nesting too closely within one another” (column 4, lines 8-10).  Note that as modified, a substantial portion of the body sidewall is still structured to correspond to the body sidewall of another nesting planter when two nesting planters are nested.
[AltContent: arrow][AltContent: textbox (Base Member)][AltContent: arrow][AltContent: textbox (Base Assembly Planar Member)]
    PNG
    media_image5.png
    300
    545
    media_image5.png
    Greyscale

Figure 3- Hougaard Figures 10 and 11
Alternatively, Fotos teaches that planters can be made to nest while with the base member 26 of the upper nested planter contacting the base assembly planar member 14 of the lower nested planter, such that a gap is defined between the body side wall of the lower nested planter and the body sidewall of the upper nested planter such that the body sidewalls of the upper and lower nested planters do not contact each other (column 2, lines 45-69).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the planters of Liffers 130 such that the bases contact and preserve a space between the walls as taught by Fotos such that “the tendency of stacked containers to wedge together and entrap air therebetween will be eliminated” (column 2, lines 72-75).  Note that as modified, a substantial portion of the body sidewall is still structured to correspond to the body sidewall of another nesting planter when two nesting planters are nested.
Claims 1, 3-6 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liffers US 2006/0032132 (hereafter Liffers 132) alone, or alternatively in view of Hougaard US 5,870,855 or Fotos US 3,568,878.
[AltContent: textbox (Figure 4- Liffers 132 Figure 1)]
    PNG
    media_image6.png
    491
    544
    media_image6.png
    Greyscale
Regarding claim 1, Liffers 132 discloses a nesting planter comprising: 
a body having a base assembly and a depending sidewall 21/121, said body defining a substantially enclosed space; 
said base assembly including a generally horizontal planar member (near 32) and a stand-off feature 20/120; 
said stand-off feature structured to extend downwardly from said planar member and spaced inwardly from the depending body sidewall; 
wherein a substantial portion of said body sidewall is structured to correspond to the body sidewall of another nesting planter when two nesting planters are nested (see below for clarification); and 
a basin 11/111 having a base member 16/116 and a base sidewall 15/115 extending upwardly from the base member, the basin connected to the base assembly such that the base sidewall extends upwardly along the depending body sidewall.
[AltContent: textbox (Base Assembly Planar Member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base Member)][AltContent: textbox (Crimp)][AltContent: arrow][AltContent: textbox (Second Curved Section)][AltContent: arrow][AltContent: textbox (First Curved Section)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Horizontal Planar Member)]
    PNG
    media_image7.png
    638
    568
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    722
    561
    media_image8.png
    Greyscale

Figure 5- Liffers 132 Figures 3 and 9
Liffers 132 does not explicitly teach that the planters can be nested into an assembly comprising an upper planter and a lower planter, however examiner is taking official notice that it is well-known in the art that containers (particularly with sloped walls) can be nested.  It would have been obvious to one of ordinary skill in art at the time of invention to nest multiple planters together in order to save space during shipping and storage.
If applicant disagrees, then Hougaard teaches that planters 10 can be nested together.  It would have been obvious to one of ordinary skill in art at the time of invention to nest multiple planters as taught by Liffers 132 together as taught by Hougaard in order to save space in the storing and shipping or empty receptacles (column 5, lines 16-27).
Alternatively, Fotos teaches that planters 10 can be nested together.  It would have been obvious to one of ordinary skill in art at the time of invention to nest multiple planters as taught by Liffers 132 together as taught by Fotos in order allow the containers to be stacked for shipping or dispensing purposes (column 1, lines 33-36). 
As modified (to nest), a substantial portion of said body sidewall an upper nested planter is structured to correspond to the body sidewall of a lower nested planter when the upper and lower nested planters are nested, and when the upper nested planter is disposed within the lower nested planter, with the base member of the upper nested planter contacting the base assembly planar member of the lower nested planter, a gap is defined between the body side wall of the lower nested planter and the body sidewall of the upper nested planter such that the body sidewalls of the upper and lower nested planters do not contact each other.  If applicant does not agree, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to size the planters such that the sidewalls are whatever distance apart when nested in order to find the optimum balance between space savings and ease of separation, and that the bases touch to provide the desired weight support, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
In an alternate interpretation, Hougaard teaches that planters can be made to nest while with the base member 16c of the upper nested planter contacting the base assembly planar member 24/18c of the lower nested planter, such that a gap is defined between the body side wall of the lower nested planter and the body sidewall of the upper nested planter such that the body sidewalls of the upper and lower nested planters do not contact each other (column 5, lines 16-27).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the planters of Liffers 132 such that the bases contact and preserve a space between the walls as taught by Hougaard in order to “prevent the pots from nesting too closely within one another” (column 4, lines 8-10).  Note that as modified, a substantial portion of the body sidewall is still structured to correspond to the body sidewall of another nesting planter when two nesting planters are nested.
Alternatively, Fotos teaches that planters can be made to nest while with the base member 26 of the upper nested planter contacting the base assembly planar member 14 of the lower nested planter, such that a gap is defined between the body side wall of the lower nested planter and the body sidewall of the upper nested planter such that the body sidewalls of the upper and lower nested planters do not contact each other (column 2, lines 45-69).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the planters of Liffers 132 such that the bases contact and preserve a space between the walls as taught by Fotos such that “the tendency of stacked containers to wedge together and entrap air therebetween will be eliminated” (column 2, lines 72-75).  Note that as modified, a substantial portion of the body sidewall is still structured to correspond to the body sidewall of another nesting planter when two nesting planters are nested.
[AltContent: arrow][AltContent: textbox (Gap)][AltContent: textbox (Base Member)][AltContent: arrow][AltContent: textbox (Base Assembly Planar Member)][AltContent: arrow]
    PNG
    media_image9.png
    332
    405
    media_image9.png
    Greyscale

Figure 6- Fotos Figures 1 and 3

(2) Response to Argument
For a brief overview, the current application teaches a nesting 2-piece pot.  The pot comprises a body and a basin, and the outer walls are shaped such that when nested, the very bottom of the upper basin (the base member) contacts the bottom wall of the lower planter body (the base assembly planar member) such that a gap remains between the upper and lower planter.  The examiner has rejected this claim in 6 different ways.
First, both Liffers 130 and Liffers 132 teach 2-piece pots, which comprise a body and a basin.  These pots meet all recited structural limitations, except they do not mention nesting.  Using both Liffers references, the examiner took official notice that it is well-known in the art that containers (particularly with sloped walls) can be nested.  It would have been obvious to one of ordinary skill in art at the time of invention to nest multiple planters together in order to save space during shipping and storage.  If applicant does not agree about the size of the gap between the sidewalls, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to size the planters such that the sidewalls are whatever distance apart when nested in order to find the optimum balance between space savings and ease of separation, and that the bases touch to provide the desired weight support, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Alternatively, the examiner supplied two plant pot references (Hougaard and Fotos) that explicitly teach that the pots can be nested, and specifically teach that when nested, the very bottom of the upper basin (the base member) contacts the bottom wall of the lower planter body (the base assembly planar member) such that a gap remains between the upper and lower planter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the planters of Liffers 130 or 132 such that the bases contact and preserve a space between the walls as taught by Hougaard and Fotos in order to ensure that the pots can be separated when desired.  Again, if applicant does not agree about the size of the gap between the sidewalls, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to size the planters such that the sidewalls are whatever distance apart when nested in order to find the optimum balance between space savings and ease of separation, and that the bases touch to provide the desired weight support, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The appellant’s arguments against this rejection all rely either on a piecemeal analysis of the prior art, or blatantly false statements about the teachings of the prior art.  In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Please note that every alleged deficiency refers to only one reference, where the action explained that the recited limitations are met by the combined teachings of the references.  The examiner will now respond to the individual arguments below, condensing similar arguments where appropriate.  Quotes/arguments from the appellant have been underlined for clarity.

Liffers 130 is directed to a plant container with an upper hanger and does not make a single mention of a nesting configuration of its containers (appeal brief page 4).
The appellant is correct in that Liffers 130 does not address nesting of the plant pots.  The examiner never alleged that is does, and this is why the secondary references or official notice was relied upon to teach these features.
Hougaard lacks the required basin structure for the claimed nesting arrangement (appeal brief page 5).
Hougaard was not used for the teaching of the basin structure, and instead was only relied upon for the teaching that plant pots can be nested, and specifically that when nested, the very bottom of the upper pot (analogous to the base member) contacts the bottom wall of the lower planter body (analogous to the base assembly planar member) such that a gap remains between the upper and lower planter.
Hougaard does not disclose or suggest anything about the spacing of sidewalls 10 in a nested configuration (appeal brief page 5).
This is blatantly false.  Hougaard states “the first supporting legs 16c may, in addition, constitute distance elements between two pots nested in each other; i.e., the supporting legs 16c on the upper pot resting on the top wall of the channel part 18c of the lower pot” (column 5, lines 16-27).  Hougaard also teaches that “These (distance elements) prevent the pots from nesting too closely within one another, when a number of pots are stacked on top of each other” (column 4, lines 8-10).  Please note that the second excerpt explains the purpose for shoulder projections in one embodiment, while the first excerpt explains that in another embodiment, the base can also be shaped for the same reason, eliminating the need for the shoulder projections.  As such, Hougaard explicitly teaches features relating to the spacing of sidewalls in a nested configuration.
Fotos is directed to a thin-walled container 10 with a pedestal 22 that also lacks the required basin structure for the nesting arrangement as recited in claim 1 (appeal brief page 6).
As with Hougaard, Fotos was not used for the teaching of the basin structure, and instead was only relied upon for the teaching that plant pots can be nested, and specifically that when nested, the very bottom of the upper pot (analogous to the base member) contacts the bottom wall of the lower planter body (analogous to the base assembly planar member) such that a gap remains between the upper and lower planter.
Hougaard or Fotos…fail to disclose or suggest maintaining a gap between sidewalls during nesting with contact between the base member and base assembly planar member elements as claimed (appeal brief page 6).
Hougaard’s teachings are addressed above, but as with Hougaard, this is blatantly false.  Fotos teaches 
“It is preferable that the outer free extremity of each container pedestal portion be less than the smallest diameter of the container body portion by only a small amount, and that the sidewalls of each container be designed to taper upwardly and outwardly in a manner which permits the base of one container to rest upon the bottom wall of an adjacent container without the sidewalls of the containers engaging each other. FIG. 3 of the drawings illustrates the relative spacing of the sidewalls 16 of adjacent containers as well as the spacing of the pedestal of one container from the sidewall of the other. Thus, it will be evident that the tendency of stacked containers to wedge together and entrap air therebetween will be eliminated by this container construction” (column 2, lines 45-75).

Therefore the teachings of the contact areas and the resulting gap are explicit in Fotos.  Appellant then makes the curious argument that Whether a gap might exist between sidewalls in nested containers without the claimed base member and base assembly planar member structures is irrelevant (appeal brief page 6).  Note that the gap existing is definitely relevant, as that is the teaching Fotos is being relied on for.  As to Fotos (or Hougaard) not teaching the claimed base member or base assembly planar member, recall that these features are taught by primary references Liffers 130 or 132, and neither Hougaard nor Fotos are relied upon for such.
All arguments repeated for Liffers 132 (appeal brief page 7).  
The appellant makes generalized conclusions about the rejection in view of Liffers 132, deferring to the previous arguments with regard to Liffers 130.  Like the appellant, the examiner will rely on the previous responses, as the rejections follow the same logic.

(3) Closing Summary
In summary, appellant’s arguments are unpersuasive.  The appellant has relied entirely on dismissing explicit teaching in the prior art of record, and then engaging in piecemeal analysis of the references, ignoring the fact that the device as taught by the combination of references teaches all limitations as recited.  As detailed in the rejection, Liffers 130 or 132 teaches the overall plant container configuration, but does not teach that they are shaped to be nested.  Fotos or Hougaard teach that plant containers can be shaped to be nested as recited.  One of ordinary skill in the art would easily understand that these teachings could be combined, resulting in the invention as claimed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARC BURGESS/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
Conferees:
/Richard R. Green/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.